                                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     EDUARDO PEÑA,                                                 3:19-CV-04065
                                                      )   Case No: _______________
 4                                                    )
                                     Plaintiff(s),    )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
             v.
                                                      )   PRO HAC VICE
 6   WELLS FARGO BANK, N.A.                           )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                     Defendant(s).
                                                      )
 8
         I, Karla L. Johnson                      , an active member in good standing of the bar of
 9    Pennsylvania                 , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendant Wells Fargo Bank, N.A.             in the
                                                                Jamie D. Wells
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      McGuireWoods LLP, 260 Forbes Avenue,                 McGuireWoods LLP, Two Embarcedero Center,
14    Suite 1800, Pittsburgh, PA 15222                     Ste. 1300, San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (412) 667-7927                                       (415) 844-9944
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    kjohnson@mcguirewoods.com                            jwells@mcguirewoods.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 307031       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/06/19                                                Karla L. Johnson
22                                                                                         APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Karla L. Johnson                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filedDIby the attorney must indicate
                                                                           S STRICT
26   appearance pro hac vice. Service of papers upon, and communication ATE
                                                                               with, local
                                                                                      C    co-counsel
                                                                       T
                                                                                                   O
                                                                        S




     designated in the application will constitute notice to the party.
                                                                                                    U
                                                                      ED




27
                                                                                                     RT
                                                                  UNIT




     Dated: August 7, 2019
                                                                                                           R NIA




28
                                                                              seph C         . Spero
                                                                   NO




                                                            UNITED STATES
                                                                      Judge Jo DISTRICT/MAGISTRATE JUDGE
                                                                                                           FO
                                                                    RT




                                                                                                       LI




                                                                           ER
                                                                      H




                                                                                                   A




                                                                                                       C
     PRO HAC VICE APPLICATION & ORDER                                           N
                                                                                    D IS T IC T O
                                                                                                  F                 October 2012
                                                                                          R
